DeviN, J.
The facts found by the court below are sufficient to support the judgment.
Questions involved in the litigation over the municipal offices in the town of Wilkesboro in 1935 were considered by this Court in Harris v. Miller, 208 N. C., 746, 182 S. E., 663; Wilkesboro v. Harris, 208 N. C., 749, 182 S. E., 665; and Wilkesboro v. Jordan, 212 N. C., 197, 193 S. E., 155. The action of the de facto board of commissioners in levying a tax rate of $1.25 per hundred dollars valuation, could not be upheld as the valid act of the taxing authorities of the town for the reason that, as found by the court, the legal or de jure board had previously, when in the unobstructed possession of the offices and in regular and proper form, adopted a budget and fixed the tax rate at $1.50, and had again later reaffirmed said rate. Baker v. Hobgood, 126 N. C., 149, 35 S. E., 253; Smith v. Carolina Beach, 206 N. C., 834, 175 S. E., 313.
Judgment affirmed.